I respectfully dissent from the majority opinion. The majority finds plain error in this civil matter due mainly to appellant Dorsett's lack of legal representation resulting in her interests not being adequately protected regarding retroactive child support, an award of reimbursement to the CSEA, an order for her to *Page 723 
seek work and an order for her twins' surname to be changed from Scott to Wheeler.
Normally, to assert error on appeal, the claimed error must be brought to the attention of the trial court by pleading, motion, objection or otherwise. Appellants have done none of those in this case. Further, appellants do not raise in their assignments of error that they were not adequately represented by counsel. The first assignment addresses the money that they did not get. The second assignment is about the court ordering appellant Dorsett to seek work and the third concerns the name change of the children. Despite the lack of any mention concerning counsel at the trial level and the failure to raise that as an assignment of error, the majority feels compelled to find plain error in the fact that the CSEA attorney filed a complaint on appellants' behalf, a deed that is authorized by statute.
In considering the proceedings surrounding this case, we must also consider that the federal government has for years been spending billions of dollars on the Title IV program of the Social Security Act, Section 301, Title 42, U.S. Code, as amended. There are periodic audits to see that there is full compliance with all the requirements for the determination of parentage and the collection of child support and there are serious monetary penalties for all jurisdictions that do not comply. For a few years the state of Ohio lost millions of dollars as a result of its noncompliance before getting its program established.
R.C. 3111.08 provides that a paternity action is a civil action and is to be governed by the Rules of Civil Procedure. The complaint states that the action is filed by the CSEA attorney on behalf of appellants. There is no one else in the cause for that attorney to represent as the CSEA is not named as a party. However, the CSEA is entitled to child support payments by virtue of an assignment made by appellants who have received assistance from the Department of Human Services. Nowhere in the record do appellants request additional counsel to represent them until after the action is concluded in the trial court. Certainly appellants were aware that they could have separate counsel if they desired and with two pretrial hearings in the cause, opportunity existed to make such a request. At the last pretrial hearing on February 10, 1994, an agreement was reached regarding the case as set forth in the journal entry signed by the attorney for Wheeler and the CSEA attorney on behalf of appellants. The transcript of that hearing reflects that counsel was appearing on behalf of Dorsett. The court recites that it has been informed that there is to be an acknowledgment of the paternity and agreement as to the other items. The acknowledgment of paternity is received and the court then addresses the fact that the last name of the children on the birth certificate is the same as appellant Dorsett's previous husband, Scott, but does not reflect the name of the true *Page 724 
father of the children, Wheeler. Appellant Dorsett then interjects that, apparently since the agreement was reached, she had spoken with the children, now still only age nine years, who told her they did not want their names changed. The court then recited its position that it was in the best interest of the children for family, support, visitation and inheritance reasons to have their true father's name. Appellant Dorsett did not object, but rather responded, "Whatever."
CSEA counsel then recited the information regarding child support and pointed out that all of the reimbursement for child support is owed to the Ohio Department of Human Services. Appellant made no comment regarding that statement.
It was pointed out to the court that there was no agreement regarding visitation. The court then considered how long it had been since the father had visited with the children and considered that there should thus be an introductory time for the children to become acquainted with their father and stepmother without overnight stays for the first six months, after which the court's standard rules would take effect. Appellant Dorsett acknowledged that as the father he was entitled to visitation but suggested that he spend quality time with the children rather than leaving them with others. The court cautioned Wheeler as to his obligations and then pointed out to both parents that they were to do what was in the bestinterest of the children. Appellant Dorsett then stated that was all that she was asking. The court then went on to further point out to both parents their obligations in the best interest ofthe children in light of the animosity it sensed between the parents. The parties were made to exchange phone numbers in open court so that they would be better able to communicate in thebest interest of the children. The court then pointed out that if there were any problems further hearing would be had regarding the visitation.
The court then inquired as to how many children appellant Dorsett was currently receiving assistance for, and upon learning that there were five children altogether, invoked its "standard order" for appellant to seek employment. Appellant subsequently made several further comments regarding visitation but voiced no objection to the order to seek work.
A review of the numerous statutory provisions involving child support, paternity determination, child support agencies, and related topics, set forth in R.C. 2301.34 et seq., R.C. 3111.01et seq., and R.C. 3113.21 et seq., indicates that there are elaborate and detailed provisions for the protection of everyone's rights from the passing out of required prepared pamphlets setting forth the rights of the various parties, to mandamus actions against those who do not carry out their duties to collect support, including the courts.
R.C. 5101.324 requires the Department of Human Services to adopt rules for the governing of child support enforcement agencies in establishing paternity *Page 725 
compliance units including the manner in which the agencies will service Title IV-D cases in accordance with federally mandated requirements. That section also provides for the preparation of pamphlets to inform the parties of the rights, obligations and procedures in establishing parent and child relationships and even for a toll-free telephone number for parties to call for more information regarding the procedures.
In 1993, Dorsett apparently received financial assistance for her and her children from the Department of Human Resources. The receipt of such assistance requires that the recipient assign certain rights of the assistance group to the department, including the right to financial and medical support. R.C.5101.59 and 5107.07. Support payments are then to be collected by the county agency and, if subject to assignment, are paid to the Department of Human Services. Support obligations owed to children are to be distributed in accordance with laws and rules applicable to the federal child support program.
On May 20, 1993, a complaint for paternity was filed by appellants pursuant to the provisions of R.C. 3111.22(C)(6), after the child enforcement agency dismissed a request for an administrative determination of the existence or nonexistence of a parent and child relationship and the mother and alleged father were advised of their right to bring an action under R.C.3111.01 to 3111.19 for such determination. R.C. 3111.04 and3111.22(D) provide that no one can bring a paternity action without first requesting an administrative determination through the child support enforcement agency. The CSEA then schedules a hearing before an administrative officer to see if the parents will voluntarily sign an acknowledgement of paternity or agree to be bound by genetic testing. After the hearing is scheduled, notice is given to the parties setting forth their rights and responsibilities and pointing out that they have the right to legal counsel to assist them in the proceedings.
After that first hurdle is overcome, the next issue is child support, and an administrative hearing is scheduled for that determination and the issuance of an order. All along the way if either party objects to an order he or she is advised that each has the right to file an action in court for the court's determination.
It is provided in the child support provisions that an obligee may contact the child support agency for assistance in obtaining an order for support. R.C. 3111.20 and 2301.38. In addition, some sections provide that the obligee or the CSEA "acting on behalf of the obligee" may bring an action for unpaid support. R.C. 3113.2110. That is precisely what transpired here.
To sum this all up, it is not as if any party walked into a courtroom without any knowledge as to what was going to transpire or who was representing whom. Further, following the statutory procedure, there was no need for the CSEA attorney or the court to make inquiry as to the status of appellant's legal *Page 726 
representation. An elaborate system has been devised with built-in rights protection all along the way. The record reflects that the CSEA attorney filed the action on behalf of appellants. The fact that the other matters were resolved apparently to the satisfaction of appellants together with the apparent open opportunity, as reflected by the transcript, for appellant to insert her input into the pretrial hearing on February 10, 1994, indicates that there was no lack of representation or otherwise harmful error committed by the trial court on any of the points raised by appellants' brief or assignments of error, and the judgment should be affirmed.